DETAILED ACTION
Claim(s) 1-20 are presented for examination. 
Claims 1, 7 and 15 are amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant’s arguments, (see remarks pages 8-12 of 13), filed June 7th, 2022 with respect to rejection of claim(s) 1-20 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim , the applicant argued that, Shaheen fails to teach or suggest the claimed element of "determining the type of the first scheduling request based on a quantity of scheduling requests received in a preset duration associated with the service priorities, wherein frequencies at which scheduling requests that are of different service priorities that can be sent are different," much less "determining the type of the first scheduling request based on a quantity of scheduling requests received in a preset duration associated with the service priorities, wherein frequencies at which scheduling requests that are of different service priorities that can be sent are different; sending the first scheduling request to an access network device based on the type of the first scheduling request, wherein the type of the first scheduling request is determined based on service priorities, the quantity of scheduling requests associated with the service priorities received in the preset duration" as presently claimed [Remarks, pages 8-12 of 13].
	
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Dai et al. (US 2011/0255492 A1) fig. 6: Steps “607” / “609”, pg. 5, ¶131 - ¶134 discloses as follows:

    PNG
    media_image1.png
    1050
    788
    media_image1.png
    Greyscale


	[0131] Steps 607.about.608, determining whether the maximum number of SR sending times is reached. If yes, Step 608 will be executed and the UE will release uplink control channel resource, start a random access process and cancel all SRs waiting for being processed; if no, Step 609 will be executed.

	[0132] According to requirement, it may be set that SR is sent every n TTIs and the maximum number of SR sending times is m, wherein n and m are natural numbers. When the UE has the uplink control channel resource that can be used for sending an SR in the current TTI, the number of SR sending times will be calculated in the period from the time when the UE sent an SR for the first time to the current TTI... if the number of sending times does not reach the maximum number of SR sending times, Step 609 will be executed.

	[0133] Steps 609.about.610, sending the SR on an uplink control channel, then waiting for next TTI, and circularly executing this process.
	[0134] The UE sends the SR through an uplink control channel in the current TTI, i.e. reporting the SR to the base station, and then begins to circularly execute this process in next TTI.
In other words, Dai teaches:
"determining the type of the first scheduling request based on a quantity of scheduling requests received in a preset duration associated with the service priorities, wherein frequencies at which scheduling requests that are of different service priorities that can be sent are different” by disclosing -       
 
	determining whether the maximum number of SR sending times is reached. When the UE has the uplink control channel resource that can be used for sending an SR in the current TTI, the number of SR sending times are calculated in the period from the time when the UE sent an SR for the first time to the current TTI ...

“sending the first scheduling request to an access network device based on the type of the first scheduling request, wherein the type of the first scheduling request is determined based on service priorities, the quantity of scheduling requests associated with the service priorities received in the preset duration” by disclosing -	

	if the number of sending times does not reach the maximum number of SR sending times, sending the SR on an uplink control channel ...

	Therefore a prima facie case of obviousness is established by Dai in view of Shaheen under 35 U.S.C. § 103 for teaching each and every limitation of the amended claim(s).

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4-8, 10-16 and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Dai et al. (US 2011/0255492 A1) hereinafter “Dai” in view of Shaheen et al. (US 2018/0279353 A1; also see provisional application No. 62/476,309) hereinafter “Shaheen” and provisional ‘309.

Regarding Claims 1 and 7,
	Dai discloses an apparatus for scheduling an uplink transmission resource [see fig. 9, pg. 5, ¶135 lines 7-10, an SR triggering and reporting device], wherein the apparatus [see fig. 9, pg. 5, ¶135 lines 7-10, the SR triggering and reporting device] comprises:
	a storage medium including executable instructions [see fig. 9, pg. 5, ¶135 lines 7-10, a memory storing program]; and 
	a processor [see fig. 9, pg. 5, ¶135 lines 7-10, a CPU];
	wherein the executable instructions [see fig. 9, pg. 5, ¶135 lines 7-10, the program], when executed by the processor [see fig. 9, pg. 5, ¶135 lines 7-10, implemented by the processor], cause the apparatus [see fig. 9, pg. 5, ¶135 lines 7-10, trigger the SR triggering and reporting device] to: 
	determine a first scheduling request according to pre-obtained first indication information [see fig. 6: Step “606”, pg. 5, ¶129 lines 1-3, determine whether the UE has the uplink control channel resource that can be used for sending a scheduling request (SR)] when a first buffer status report (BSR) is triggered [see pg. 6, ¶139 lines 1-4, when BSRs containing a set type of buffer status report (BSR) are triggered] because to-be-sent data exists on a first logical channel of a terminal device [see pg. 5, ¶133 lines 1-3; ¶134 lines 1-4, for sending, by the UE, the SR on an uplink control channel], wherein the first indication information is used to indicate a correspondence between a logical channel and a type of a scheduling request [see pg. 5, ¶130 lines 1-6, the uplink control channel resource is used for sending a scheduling request (SR) that has been allocated to the UE, and for indicating that the connection between the UE and the base station is normal], and the first scheduling request comprises a type that is of the first scheduling request and that is used to indicate uplink scheduling information required by the terminal device [see pg. 3, ¶77 lines 1-7, and the scheduling request (SR) is used for requesting the base station to allocate available UL-SCH resource(s) for a first transmission; after the base station confirms that the UL-SCH resource for the first transmission can be allocated to the UE, it sends a preliminary UL-SCH resource scheduling grant to the UE];
	determining the type of the first scheduling request based on a quantity of scheduling requests received in a preset duration associated with the service priorities [see fig. 6: Step “607”, pg. 5, ¶131 lines 1-5; ¶132 lines 1-15, determining whether the maximum number of SR sending times is reached], wherein frequencies at which scheduling requests that are of different service priorities that can be sent are different [see fig. 6: Step “607”, pg. 5, ¶131 lines 1-5; ¶132 lines 1-15, the SR is sent every n TTIs and the maximum number of SR sending times is m, wherein n and m are natural numbers];
	send the first scheduling request to an access network device based on the type of the first scheduling request [see fig. 6: Step “609”, pg. 5, ¶132 lines 1-15; ¶134 lines 1-4, send the scheduling request (SR) through an uplink control channel in the current TTI to the base station, if the number of sending times does not reach the maximum number of SR sending times], wherein the type of the first scheduling request is determined based on service priorities [see fig. 6: Step “607”, pg. 5, ¶131 lines 1-5; ¶132 lines 1-15, when the UE has the uplink control channel resource that can be used for sending an SR in the current TTI], the quantity of scheduling requests associated with the service priorities received in the preset duration [see fig. 6: Step “607”, pg. 5, ¶131 lines 1-5; ¶132 lines 1-15, the number of SR sending times is calculated in the period from the time when the UE sent an SR for the first time to the current TTI].
	Dai does not explicitly teach send, “a physical uplink control channel (PUCCH) on which the first scheduling request is received and a pre-configured correspondence between the type of the first scheduling request and the PUCCH”; and “receive first uplink scheduling information from the access network device, wherein the uplink scheduling information is used to indicate a first uplink resource used by the terminal device to send uplink data to the access network device”.
	However Shaheen discloses send the first scheduling request to an access network device [see fig. 17: Step “1704”, pg. 14, ¶204 lines 9-13, transmit, to the gNB “160”, a scheduling request(s); also see provisional ‘309, pg. 4, ¶33 lines 1-4, send a scheduling request (SR)], wherein the type of the first scheduling request is determined based on service priorities [see fig. 17: Step “1704”, pg. 14, ¶204 lines 9-13, the scheduling request(s) is based on one or more configurations; also see provisional ‘309, pg. 4, ¶33 lines 1-4, the scheduling request is sent using assigned resources], a quantity of scheduling requests associated with the service priorities [see fig. 17: Step “1704”, pg. 14, ¶204 lines 9-13, one or more scheduling requests (SR) configurations; also see provisional ‘309, pg. 4, ¶33 lines 1-4, the scheduling request(s) is sent with a specific priority], a physical uplink control channel (PUCCH) on which the first scheduling request is received [see fig. 17: Step “1704”, pg. 14, ¶204 lines 1-13, one or more physical uplink control channel (PUCCH) configuration(s) indicating one or more PUCCH resources; also see provisional ‘309, pg. 4, ¶32 lines 1-5, different physical uplink control channel (PUCCH) configuration options for indicating, by the UE, additional information regarding the bandwidth in an SR] and a pre-configured correspondence between the type of the first scheduling request and the PUCCH [see fig. 17: Step “1704”, pg. 14, ¶204 lines 9-13, and/or one or more bandwidth part (BWP) configuration(s); also see provisional ‘309, pg. 4, ¶33 lines 1-4, BW requirements, services, and/or numerology specification]; and 
	receive first uplink scheduling information from the access network device [see fig. 17: Step “1706”, pg. 14, ¶204 lines 13-17, receive, from the gNB “160”, a radio resource control (RRC) message(s) that includes bandwidth part (BWP) identifier(s); also see provisional ‘309, pg. 4, ¶32 lines 1-4, receive an RRC message from a 5G NR gNB], wherein the uplink scheduling information is used to indicate a first uplink resource used by the terminal device to send uplink data to the access network device [see fig. 17: Step “1706”, pg. 14, ¶204 lines 13-17, the bandwidth part (BWP) identifier(s) indicating one or more BWPs, with the BWP configuration used for indicating uplink frequency location, uplink BW size, and numerology; also see provisional ‘309, pg. 4, ¶32 lines 1-4, the RRC message comprising the different PUCCH configuration options for indicating, by the UE, additional information regarding the bandwidth in an SR].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide send, “a physical uplink control channel (PUCCH) on which the first scheduling request is received and a pre-configured correspondence between the type of the first scheduling request and the PUCCH”; and “receive first uplink scheduling information from the access network device, wherein the uplink scheduling information is used to indicate a first uplink resource used by the terminal device to send uplink data to the access network device” as taught by Shaheen in the system of Dai for providing more detailed information without the expense of additional delay which lacks the ability to provide accurate information of UE's buffer [see Shaheen pg. 6, ¶90 lines 3-5].


Regarding Claims 2 and 8,
	The combined system of Dai and Shaheen discloses the apparatus according to claim 7 [see fig. 9, pg. 5, ¶135 lines 7-10, the SR triggering and reporting device].
	Dai further discloses wherein the executable instructions [see fig. 9, pg. 5, ¶135 lines 7-10, the program], when executed by the processor [see fig. 9, pg. 5, ¶135 lines 7-10, implemented by the processor], further cause the apparatus [see fig. 9, pg. 5, ¶135 lines 7-10, trigger the SR triggering and reporting device] to: 
	send the uplink data on the first uplink resource [see fig. 1: Step “103”, pg. 1, ¶5 lines 3-4, send data in the allocated UL-SCH resource], wherein the uplink data comprises the first BSR [see fig. 1: Step “103”, pg. 1, ¶5 lines 3-4, where the allocated UL-SCH resource comprises the BSR].

Regarding Claim 4,
	Dai discloses the method according to claim 1 [see fig. 9, pg. 5, ¶135 lines 1-10, a method for triggering and reporting an SR], wherein before the determining a first scheduling request according to pre-obtained first indication information [see fig. 6: Step “606”, pg. 5, ¶129 lines 1-3, determine whether the UE has the uplink control channel resource that can be used for sending a scheduling request (SR)] when a first buffer status report BSR is triggered [see pg. 6, ¶139 lines 1-4, when BSRs containing a set type of buffer status report (BSR) are triggered] because to-be-sent data exists on a first logical channel of a terminal device [see pg. 5, ¶133 lines 1-3; ¶134 lines 1-4, for sending, by the UE, the SR on an uplink control channel, then waiting for next TTI].
	Dai does not explicitly teach “	receiving the first indication information from the access network device”.
	However Shaheen discloses receiving the first indication information from the access network device [see fig. 17: Step “1706”, pg. 14, ¶204 lines 13-17, receive, from the gNB “160”, a radio resource control (RRC) message(s) that includes bandwidth part (BWP) identifier(s); also see provisional ‘309, pg. 4, ¶32 lines 1-4, receive an RRC message from a 5G NR gNB].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receiving the first indication information from the access network device” as taught by Shaheen in the system of Dai for the same motivation as set forth in claim 1.

Regarding Claim 5,
 	Dai discloses the method according to claim 1 [see fig. 9, pg. 5, ¶135 lines 1-10, the method for triggering and reporting an SR], and sending the first scheduling request to an access network device [see fig. 6: Step “609”, pg. 5, ¶134 lines 1-4, sending the scheduling request (SR) through an uplink control channel in the current TTI to the base station i.e. reporting the SR].
	Dai does not explicitly teach “instructing a physical layer to send the first scheduling request to the access network device on an available PUCCH”.
	However Shaheen discloses instructing a physical layer to send the first scheduling request to the access network device on an available PUCCH [see fig. 17: Step “1704”, pg. 14, ¶204 lines 9-13, transmit, to the gNB “160”, a scheduling request(s); also see provisional ‘309, pg. 4, ¶33 lines 1-4, send a scheduling request (SR)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “instructing a physical layer to send the first scheduling request to the access network device on an available PUCCH” as taught by Shaheen in the system of Dai for the same motivation as set forth in claim 1.
	
Regarding Claim 6,
	The combined system of Dai and Shaheen discloses the method according to claim 1 [see fig. 9, pg. 5, ¶135 lines 1-10, the method for triggering and reporting an SR].
	Dai further discloses wherein before the sending the first scheduling request to an access network device [see fig. 6: Step “609”, pg. 5, ¶134 lines 1-4, prior to sending the scheduling request (SR) through an uplink control channel in the current TTI to the base station i.e. reporting the SR], the method [see fig. 9, pg. 5, ¶135 lines 1-10, the method] further comprises: 
	canceling the first scheduling request when detecting that a scheduling request canceling case is met [see fig. 6: Step “603”, pg. 5, ¶126 lines 1-8, SRs waiting for being processed are cancelled if it is indicated that the base station has responded to the SR sent by the UE before], wherein the scheduling request canceling case [see fig. 6: Step “603”, pg. 5, ¶126 lines 1-8, the cancelling] comprises: 
	the terminal device has received an uplink resource that is allocated by the access network device and that corresponds to the type of the first scheduling request [see fig. 6: Step “603”, pg. 5, ¶126 lines 1-8, the base station has allocated the UL-SCH resource for the first transmission to the UE].

Regarding Claim 10,
	Dai discloses the apparatus according to claim 7 [see fig. 9, pg. 5, ¶135 lines 7-10, the SR triggering and reporting device].
	Dai does not explicitly teach wherein the executable instructions [see fig. 9, pg. 5, ¶135 lines 7-10, the program], when executed by the processor [see fig. 9, pg. 5, ¶135 lines 7-10, implemented by the processor], further cause the apparatus to: “receive the first indication information from the access network device”.
	However Shaheen discloses receive the first indication information from the access network device [see fig. 17: Step “1706”, pg. 14, ¶204 lines 13-17, receive, from the gNB “160”, a radio resource control (RRC) message(s) that includes bandwidth part (BWP) identifier(s); also see provisional ‘309, pg. 4, ¶32 lines 1-4, receive an RRC message from a 5G NR gNB].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receive the first indication information from the access network device” as taught by Shaheen in the system of Dai for the same motivation as set forth in claim 7.

Regarding Claim 11,
	The combined system of Dai and Shaheen discloses the apparatus according to claim 7 [see fig. 9, pg. 5, ¶135 lines 7-10, the SR triggering and reporting device].
	Dai further discloses wherein the first indication information [see fig. 6: Step “606”, pg. 5, ¶129 lines 1-3, the uplink control channel resource] further comprises: 
	the correspondence between a logical channel and a type of the scheduling request [see pg. 5, ¶130 lines 1-6, where the uplink control channel resource is used for sending a scheduling request (SR) that has been allocated to the UE, and for indicating that the connection between the UE and the base station is normal].

Regarding Claim 12,
	Dai discloses the apparatus according to claim 7 [see fig. 9, pg. 5, ¶135 lines 7-10, the SR triggering and reporting device], wherein the executable instructions [see fig. 9, pg. 5, ¶135 lines 7-10, the program], when executed by the processor [see fig. 9, pg. 5, ¶135 lines 7-10, implemented by the processor], further cause the apparatus [see fig. 9, pg. 5, ¶135 lines 7-10, trigger the SR triggering and reporting device] to: 
	send the first scheduling request to the access network device [see fig. 6: Step “609”, pg. 5, ¶134 lines 1-4, send the scheduling request (SR) through an uplink control channel in the current TTI to the base station i.e. reporting the SR].
	Dai does not explicitly teach “an available PUCCH”.
	However Shaheen discloses an available PUCCH [see fig. 17: Step “1704”, pg. 14, ¶204 lines 1-13, one or more physical uplink control channel (PUCCH) configuration(s) indicating one or more PUCCH resources; also see provisional ‘309, pg. 4, ¶32 lines 1-5, different physical uplink control channel (PUCCH) configuration options for indicating, by the UE, additional information regarding the bandwidth in an SR].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “an available PUCCH” as taught by Shaheen in the system of Dai for the same motivation as set forth in claim 7.

Regarding Claim 13,
	The combined system of Dai and Shaheen discloses the apparatus according to claim 7 [see fig. 9, pg. 5, ¶135 lines 7-10, the SR triggering and reporting device].
	Dai further discloses wherein the first logical channel is used to send high-priority service data [see pg. 5, ¶130 lines 1-6, where the uplink control channel resource is used for sending a scheduling request (SR) that has been allocated to the UE, and for indicating that the connection between the UE and the base station is normal].

Regarding Claim 14,
	The combined system of Dai and Shaheen discloses the apparatus according to claim 1 [see fig. 9, pg. 5, ¶135 lines 7-10, the SR triggering and reporting device].
	Dai further discloses wherein the executable instructions [see fig. 9, pg. 5, ¶135 lines 7-10, a memory storing program], when executed by the processor [see fig. 9, pg. 5, ¶135 lines 7-10, implemented by the processor], further cause the apparatus [see fig. 9, pg. 5, ¶135 lines 7-10, trigger the SR triggering and reporting device] to: 
	cancel the first scheduling request when detecting that a scheduling request canceling case is met [see fig. 6: Step “603”, pg. 5, ¶126 lines 1-8, SRs waiting for being processed are cancelled if it is indicated that the base station has responded to the SR sent by the UE before], wherein the scheduling request canceling case [see fig. 6: Step “603”, pg. 5, ¶126 lines 1-8, the cancelling] comprises: 
	the terminal device has received an uplink resource that is allocated by the access network device and that corresponds to the type of the first scheduling request [see fig. 6: Step “603”, pg. 5, ¶126 lines 1-8, the base station has allocated the UL-SCH resource for the first transmission to the UE]; and 
	the access network device configures a grant-free uplink resource for the terminal device [see fig. 6: Step “606”, pg. 5, ¶129 lines 1-7, determine a uplink control channel resource that is used for sending an SR in the current transmission time interval (TTI)].
	
Regarding Claim 15,
	Dai discloses an apparatus for scheduling an uplink transmission resource [see fig. 10, pg. 5, ¶145 lines 7-10, an scheduling request (SR) device], wherein the apparatus [see fig. 10, pg. 5, ¶145 lines 7-10, the scheduling request (SR) device] comprises: 
	a storage medium including executable instructions [see fig. 10, pg. 5, ¶145 lines 7-10, a memory storing program]; and 
	a processor [see fig. 10, pg. 5, ¶145 lines 7-10, a CPU]; 
	wherein the executable instructions [see fig. 10, pg. 5, ¶145 lines 7-10, the program], when executed by the processor [see fig. 10, pg. 5, ¶145 lines 7-10, implemented by the processor], cause the apparatus [see fig. 10, pg. 5, ¶145 lines 7-10, trigger the scheduling request (SR) device] to: 
	receive a first scheduling request from a terminal device [see fig. 4: Step “401”, pg. 3, ¶80 lines 1-2; ¶81 lines 1-8, the UE triggers a BSR for the first time], wherein the first scheduling request comprises a type that is of the first scheduling request and that is used to indicate uplink scheduling information required by the terminal device [see fig. 4: Step “401”, pg. 3, ¶80 lines 1-2; ¶81 lines 1-8, when the UE has new data to be transmitted on a UL-SCH, it triggers a BSR for the first time]; 
	determine the type of the first scheduling request based on a quantity of scheduling requests received in a preset duration associated with the service priorities [see fig. 4: Step “402”, pg. 3, ¶87; ¶88; and ¶89 lines 1-8, determining whether the UE has available UL-SCH resource allocated for the first transmission in the current TTI]; 
	schedule [see fig. 4: Step “405”, pg. 4, ¶95 lines 1-5; ¶96 lines 1-5; ¶97 lines 1-12, determining], for the terminal device based on the type of the first scheduling request [see fig. 4: Step “405”, pg. 4, ¶95 lines 1-5; ¶96 lines 1-5; ¶97 lines 1-12, whether the UE has obtained], a first uplink resource that is used to send uplink data [see fig. 4: Step “405”, pg. 4, ¶95 lines 1-5; ¶96 lines 1-5; ¶97 lines 1-12, the UL-SCH resource scheduling grant sent by the base station up till this TTI], wherein frequencies at which scheduling requests that are of different service priorities that can be sent are different [see fig. 4: Step “405”, pg. 4, ¶95 lines 1-5; ¶96 lines 1-5; ¶97 lines 1-12, if yes, Step “408” is executed, next TTI is waited for and when the UE receives the allocated UL-SCH resource, it will send the BSR; if no, Step “406” is executed]; and 
	send first uplink scheduling information to the terminal device based on the type of the first scheduling request [see fig. 4: Step “403”, pgs. 3-4, ¶90 lines 1-2; ¶91 lines 1-8, sending the BSR in the allocated UL-SCH resource], wherein the type of the first scheduling request is determined based on service priorities [see fig. 4: Step “403”, pgs. 3-4, ¶88; ¶90 lines 1-2; ¶91 lines 1-8, it is determined whether the base station has allocated the UL-SCH resource for the first transmission to the UE in the current TTI], the quantity of scheduling requests associated with the service priorities received in the preset duration [see fig. 4: Step “403”, pgs. 3-4, ¶90 lines 1-2; ¶91 lines 1-8, the BSR triggered by the UE is sent in the TTI to inform the base station of the current volumes of the data waiting for being transmitted in the UE].
	Dai does not explicitly teach send, “a physical uplink control channel (PUCCH) on which the first scheduling request is received and a pre-configured correspondence between the type of the first scheduling request and the PUCCH, wherein the first uplink scheduling information is used to indicate the first uplink resource”.
	However Shaheen discloses send first uplink scheduling information to the terminal device [see fig. 17: Step “1706”, pg. 14, ¶204 lines 13-17, receive, from the gNB “160”, a radio resource control (RRC) message(s) that includes bandwidth part (BWP) identifier(s); also see provisional ‘309, pg. 4, ¶32 lines 1-4, receive an RRC message from a 5G NR gNB], wherein the type of the first scheduling request is determined based on service priorities [see fig. 17: Step “1704”, pg. 14, ¶204 lines 9-13, the scheduling request(s) is based on one or more configurations; also see provisional ‘309, pg. 4, ¶33 lines 1-4, the scheduling request is sent using assigned resources], a quantity of scheduling requests associated with the service priorities [see fig. 17: Step “1704”, pg. 14, ¶204 lines 9-13, one or more scheduling requests (SR) configurations; also see provisional ‘309, pg. 4, ¶33 lines 1-4, the scheduling request(s) is sent with a specific priority], a physical uplink control channel (PUCCH) on which the first scheduling request is received [see fig. 17: Step “1704”, pg. 14, ¶204 lines 1-13, one or more physical uplink control channel (PUCCH) configuration(s) indicating one or more PUCCH resources; also see provisional ‘309, pg. 4, ¶32 lines 1-5, different physical uplink control channel (PUCCH) configuration options for indicating, by the UE, additional information regarding the bandwidth in an SR] and a pre-configured correspondence between the type of the first scheduling request and the PUCCH [see fig. 17: Step “1704”, pg. 14, ¶204 lines 9-13, and/or one or more bandwidth part (BWP) configuration(s); also see provisional ‘309, pg. 4, ¶33 lines 1-4, BW requirements, services, and/or numerology specification], wherein the first uplink scheduling information is used to indicate the first uplink resource [see fig. 17: Step “1706”, pg. 14, ¶204 lines 13-17, the bandwidth part (BWP) identifier(s) indicating one or more BWPs, with the BWP configuration used for indicating uplink frequency location, uplink BW size, and numerology; also see provisional ‘309, pg. 4, ¶32 lines 1-4, the RRC message comprising the different PUCCH configuration options for indicating, by the UE, additional information regarding the bandwidth in an SR].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide send, “a physical uplink control channel (PUCCH) on which the first scheduling request is received and a pre-configured correspondence between the type of the first scheduling request and the PUCCH, wherein the first uplink scheduling information is used to indicate the first uplink resource” as taught by Shaheen in the system of Dai for providing more detailed information without the expense of additional delay which lacks the ability to provide accurate information of UE's buffer [see Shaheen pg. 6, ¶90 lines 3-5].

Regarding Claim 16,
	The combined system of Dai and Shaheen discloses the apparatus according to claim 15 [see fig. 10, pg. 5, ¶145 lines 7-10, the scheduling request (SR) device]. 
	Dai further discloses wherein the executable instructions [see fig. 9, pg. 5, ¶135 lines 7-10, the program], when executed by the processor [see fig. 9, pg. 5, ¶135 lines 7-10, implemented by the processor], further cause the apparatus [see fig. 9, pg. 5, ¶135 lines 7-10, trigger the SR triggering and reporting device] to: 
	receive [see fig. 6: Step “609”, pg. 5, ¶134 lines 1-4, receive] the uplink data from the terminal device on the first uplink resource [see fig. 1: Step “103”, pg. 1, ¶5 lines 3-4, data in the allocated UL-SCH resource], wherein the uplink data comprises a first buffer status report (BSR) [see fig. 1: Step “103”, pg. 1, ¶5 lines 3-4, where the allocated UL-SCH resource comprises the BSR].

Regarding Claim 18,
	Dai discloses the apparatus according to claim 15 [see fig. 10, pg. 5, ¶145 lines 7-10, the scheduling request (SR) device], wherein the first indication information is used to indicate a correspondence between a logical channel and a type of a scheduling request [see pg. 5, ¶130 lines 1-6, where the uplink control channel resource is used for sending a scheduling request (SR) that has been allocated to the UE, and for indicating that the connection between the UE and the base station is normal].
	Dai does not explicitly teach wherein the executable instructions [see fig. 10, pg. 5, ¶145 lines 7-10, the program], when executed by the processor [see fig. 10, pg. 5, ¶145 lines 7-10, implemented by the processor], further cause the apparatus [see fig. 10, pg. 5, ¶145 lines 7-10, trigger the scheduling request (SR) device] to: 
	“send first indication information to the terminal device”.	
	However Shaheen discloses send first indication information to the terminal device [see fig. 17: Step “1706”, pg. 14, ¶204 lines 13-17, the bandwidth part (BWP) identifier(s) indicating one or more BWPs, with the BWP configuration used for indicating uplink frequency location, uplink BW size, and numerology; also see provisional ‘309, pg. 4, ¶32 lines 1-4, the RRC message comprising the different PUCCH configuration options for indicating, by the UE, additional information regarding the bandwidth in an SR].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “send first indication information to the terminal device” as taught by Shaheen in the system of Dai for the same motivation as set forth in claim 15.

Regarding Claim 19,
	The combined system of Dai and Shaheen discloses the apparatus according to claim 18 [see fig. 10, pg. 5, ¶145 lines 7-10, the scheduling request (SR) device].
	Dai further discloses wherein the first indication information [see pg. 5, ¶130 lines 1-6, where the uplink control channel resource] comprises: 
	the correspondence between a logical channel and a type of the scheduling request [see pg. 5, ¶130 lines 1-6, a scheduling request (SR) that has been allocated to the UE, and for indicating that the connection between the UE and the base station is normal].
	
Regarding Claim 20,
	The combined system of Dai and Shaheen discloses the apparatus according to claim 25 [see fig. 10, pg. 5, ¶145 lines 7-10, the scheduling request (SR) device]. 
	Dai further discloses wherein the executable instructions [see fig. 10, pg. 5, ¶145 lines 7-10, the program], when executed by the processor [see fig. 10, pg. 5, ¶145 lines 7-10, implemented by the processor], further cause the apparatus [see fig. 10, pg. 5, ¶145 lines 7-10, trigger the scheduling request (SR) device] to: 
	determine the type of the first scheduling request [see pg. 3, ¶86 lines 1-7; pg. 6, ¶140 lines 1-3, triggering an SR when it is determined that the triggered BSRs contain a set type of BSR] based on a quantity of first scheduling requests received in a preset duration [see fig. 6: Step “607”, pg. 5, ¶131 lines 1-3, according to the maximum number of SR sending times is reached].

Allowable Subject Matter
Claims 3, 9 and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469